DETAILED ACTION
Claim(s) 1-17 are presented for examination. 
Claims 1, 4, 6, 7, 9 and 14 are amended.
Claims 2 and 8 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on September 16th, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210916). 

Applicant’s amendments filed September 3rd, 2021 do not place the claims in condition for allowance since previously cited prior art by “Mhyre” in view of “Chen” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 6-9 of 10) filed September 3rd, 2021 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, while Myhre discloses a determination of an identity of a network slice for a NAS PDU, Myhre however is silent with regard to a determination of a radio access network (RAN) configuration for at least one slice of the RAN, where the RAN configuration comprises "information for an operation of the at least one slice at the RAN including information on a process, a protocol function, and a resource required by the at least one slice" as specified by claim 1 ... 	Myhre only discloses the transmission of an indication over the signaling connection carrying NAS PDUs. The Myhre indication is not a RAN slice pre-configuration message and does not have an RAN configuration comprising "information for an operation of the at least one slice at the RAN including information on a process, a protocol function, and a resource required by the at least one slice" as specified by claim 1 [Remarks, pages 6-7 of 10].

	In response to applicant’s argument, the examiner respectfully disagrees with the above argument(s).

	Myhre fig. 11: Step(s) “1101”/“1102”, pg. 8, ¶119 lines 1-10; ¶124 lines 1-5 discloses as follows:

    PNG
    media_image1.png
    505
    488
    media_image1.png
    Greyscale

	“The transmitting communication device 110 may obtain information for generating the indication from the core network node 16 or from the wireless device 10. For example, referring to the case when the transmitting communication device 110 is the radio network node 12, the radio network node 12 may construct the “Additional-NAS-indication” based on information available on an S1-MME interface i.e. sent from the core network node 16 such as an MME...
	... The transmitting communication device 110 may determine an identity of the first network slice for the NAS PDU. For example, the transmitting communication device 110 may determine identity of the first network slice based on the obtained information.”

Regarding Claim 7, the applicant further argued that, Myhre merely discloses the addition of an indication to a Si-AP message to indicate an association between the NAS PDU and the first network slice in order to enable the differentiation of the NAS PDUs at a receiving radio network node 12. As previously discussed, however, the Myhre indication is not a RAN slice pre-configuration message and does not have an RAN configuration comprising "information for an operation of the at least one slice at the RAN including information on a process, a protocol function, and a resource required by the at least one slice" as specified by claim 7... There is simply no disclosure in Myhre sending a RAN configuration message that includes "a slice ID of the at least one slice, at least one network function associated with the at least one slice, and a flag indicating an uplink or downlink configuration" as specified by claim 7 [Remarks, pages 8-9 of 10].
	
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Chen fig. 14: Step(s) 4-6, pg. 11, ¶85 lines 1-45 discloses as follows:

    PNG
    media_image2.png
    684
    983
    media_image2.png
    Greyscale


	At 4, by fetching the UE's subscription profile and other slice selection assistance information (e.g., charging, operator's policy, etc), for example, the CN common/default/basic slice may verify whether the UE 1202 is authorized to access the network slices in this CN entity (CN 1). Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc) and availabilities and properties associated with the slices, which may be provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices may be determined for the UE 1202. ..”

Chen fig. 9A: Step 11, pg. 7, ¶57 lines 1-11 further discloses:
	“... in accordance with the illustrated example, the Mobility Management 2516 exchanges messages with the Subscription Management 2520 for authenticating the UE 2502 with the requested services. The exchanged messages may include, for example and without limitation, UE IDs (such as IMSI and Serving Network ID) and context, RAN slice and CN slice info (such as RAN slice ID and CN slice ID), service network ID, UE service profile or subscription and charging policy, an assigned UE default IP address, etc...”


    PNG
    media_image3.png
    530
    696
    media_image3.png
    Greyscale

in view of Chen teaches: 

... a determination of a radio access network (RAN) configuration for at least one slice of the RAN, where the RAN configuration comprises "information for an operation of the at least one slice at the RAN including information on a process, a protocol function, and a resource required by the at least one slice...”  by disclosing:

	Based on the slice selection assistance information carried in the request (e.g., UE's service type and QoS requirements, etc) and availabilities and properties associated with the slices, that are provided by the RAN 1204 and the CN entity 1, a set of one or more candidate network slices is determined for the UE 1202.

... a RAN configuration message that includes "a slice ID of the at least one slice, at least one network function associated with the at least one slice, and a flag indicating an uplink or downlink configuration" by disclosing:

	The exchanged messages include, for example and without limitation, UE IDs (such as IMSI and Serving Network ID) and context, RAN slice and CN slice info (such as RAN slice ID and CN slice ID), service network ID, UE service profile or subscription and charging policy, an assigned UE default IP address...

        
	Therefore a prima facie case of obviousness is established by Mhyre in view of Chen under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

Cai et al.; United States Pub. Document No.: (US 2020/0169951 A1); See fig. 9, pg. 6, ¶68 lines 1-27

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469